DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 8, and 18 have been amended.
Claims 25 and 26 have been added.
Claims 1, 4-11, 13, 14, and 18-26 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11, 13, 14, and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites, at lines 6-8, “wherein only some of the packed data operation mask registers are capable of providing source packed data operation masks with a value other than OxFFFF.” The Applicant has failed to indicate where support for this newly added limitation can be found in the specification, nor is such support evident to the Examiner. The specification describes, e.g., on page 12, that the mask registers may be implemented using various types of registers, as long as the registers are capable of storing and providing data. Data reads on both ones and zeros. The specification does not describe registers that are only capable of storing ones. Accordingly, the limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites, at lines 17-19, “wherein the first plurality of bits of the shift right instruction explicitly specifying a first of the set of packed data operation mask registers does not allow a value other than 0xFFFF to be used for the source packed data operation mask.” The Applicant has failed to indicate where support for this newly added limitation can be found in the specification, nor is such support evident to the Examiner. For example, Figure 5A shows the first 16 bits of a source packed data operation mask register that allows a value other than 0xFFFF to be used. There is no description of how the shift right instruction would prevent this. Accordingly, the limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9-11, 13, 14, and 19-26 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, 14, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites, at lines 8-10, “wherein due to the bits explicitly specifying a first source packed data operation mask register a value of 0xFFFF is to be selected for the source packed data operation mask.” Claim 8 recites that only some of the mask registers are limited to providing the value 0xFFFF. Therefore, It is unclear how selecting one of the mask registers causes 0xFFFF to be selected. That is, are the registers that can provide other values somehow ineligible for selection? This lack of clarity as to what is required by this limitation renders the scope of the claims indefinite.
Claim 18 recites, at lines 17-19, “wherein the first plurality of bits of the shift right instruction explicitly specifying a first of the set of packed data operation mask registers does not allow a value other than 0xFFFF to be used for the source packed data operation mask.” As noted above, Figure 5A shows a mask register that includes a value other than 0xFFFF. Therefore, what would be involved in not allowing that value to be used is not clear from the language of the claims. This lack of clarity as to what is required by this limitation renders the scope of the claims indefinite.
Claims 9-11, 13, 14, and 19-26 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrash (A first look at the Larrabee New Instructions), PowerPC User Instruction Set Architecture (herein PowerPC) and Hennessy and Patterson (Computer Architecture, A Quantitative Approach, fourth edition, herein Hennessy).
Regarding Claim 1, Abrash teaches:
...instructions (Table 1), including a first plurality of instructions that are to specify general-purpose registers (Figs. 4, 5) and a second plurality of instructions that are to indicate packed data operation mask registers (Fig. 10 and 11), the second plurality of instructions including a first instruction, the first instruction to indicate a packed data operation mask register (Fig. 10 k1), of the packed data operation mask registers which is to store a packed data operation mask (Fig. 10), and the first instruction to indicate a destination (Fig. 10 k3); and
performing the first instruction to: generate a result (Page 9); and
store the result in the destination (page 9 result in stored in the destination).
Abrash does not explicitly teach a processor comprising a decode unit to decode the instructions and an execution unit coupled with the decode unit to perform the first instruction, that the first instruction indicates a shift count number of bits, that the result includes a sequence of bits of the packed data operation mask shifted right by the shift count number of bits with a same number of replacement bits shifted in as the shift count number of bits, replacement bits have a same binary value as a most significant bit of the packed data operation mask regardless of whether the most significant bit of the packed data operation mask has a binary value of zero or a binary value of one, and a plurality of most significant bits that are zero.
PowerPC teaches a shift instruction where the bits in the less significant half are shifted right (page 75).
As Abrash teaches performing operations on mask registers and PowerPC teaches performing shift operation on data, it would be obvious to one of ordinary skill in the art at the time of the invention, with the teachings of Power PC and Abrash before them, to implement an instruction to perform shift operation on mask data i.e. the mask registers.
This would result in the first instruction providing a shift count number of bits. This would also result in the result including a value of bits of the source packed data operation mask right shifted right by the shift count number of bits with a same number of replacement bits shifted in as the shift count number of bits, and a plurality of most significant bits of the result to be zero (PowerPC page 75, the most significant bits are 0).
One of ordinary skill in the art would be motivated to do so as this would provide the ability to shift a part of the mask register that may be actively being used. Based on the number of elements in a vector, only a part of a mask register may be in use.
The combination still does not teach that replacement bits have a same binary value as a most significant bit of the packed data operation mask regardless of whether the most significant bit of the packed data operation mask has a binary value of zero or a binary value of one, a plurality of most significant bits that are zero, and a processor comprising a decode unit to decode the instructions and an execution unit coupled with the decode unit to perform the first instruction.
Abrash teaches replacement bits have a same binary value as a most significant bit...regardless of whether the most significant bit...has a binary value of zero or a binary value of one (Table 2, sign extend); and a most significant bit of a mask can have a value of 0 or 1 (Figs. 9, 10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Abrash, PowerPC and Hennessy before them, to implement the instruction using sign extension and using a mask that has a 0 as a most significant bit. This would result in the replacement bits having the same binary value as a most significant bit of the packed data operation mask when the most significant bit of the packed operation mask is either a zero or a one. This would merely be choosing from a finite number of identified predictable solutions (bit having a 0 value or bit having a 1 value), with a reasonable expectation of success (See KSR Int'l Co, v, Teleflex Inc,, 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
The combination thus far still does not teach a processor comprising a decode unit to decode the instructions and an execution unit coupled with the decode unit to perform the first instruction.
Hennessy teaches a processor comprising a decode unit and an execution unit coupled to the decode unit to execute instructions (Fig. 2.26).
It would be obvious to one of ordinary skill in the art at the time of the invention, with the teachings of Abrash, PowerPC and Hennessy before them, to implement a processor comprising a decode unit and execution unit coupled to the decode unit to execute instructions. This would result in a processor comprising a decode unit to decode the instructions and an execution unit coupled with the decode unit to perform the first instruction.
One of ordinary skill in the art would be motivated to do so as this would provide storing of encoded instructions, thus saving space. The instructions would be decoded for execution by the processor.

Regarding claim 4, Abrash, as modified, discloses the elements of claim 1, as discussed above. Abrash, as modified also discloses:
wherein the packed data operation mask is an N-bit packed data operation mask, wherein the shift count number of bits is an M-bit shift count number of bits, and wherein the execution unit to perform the first instruction is to store the result that is to include in a least significant N-bits of the destination, the sequence of bits in an (N-M)-bit sequence of bits and the replacement bits in M-bits (Abrash Page 2 2nd to last paragraph, PowerPC Pages 75, The combination results in these limitations).

Regarding claim 5, Abrash, as modified, discloses the elements of claim 1, as discussed above. Abrash, as modified also discloses:
wherein an opcode of the first instruction implicitly indicates a size of data to be shifted (PowerPC Page 75, the size of data is implicit in opcode).
The combination does not explicitly teach that the first instruction is to specify the shift count number of bits in an immediate.
Hennessy teaches an immediate providing a shift count number of bits (Fig. 8.24).
It would have been obvious to one of ordinary skill in the art at the time of the invention, with the teachings of Abrash, PowerPC and Hennessy before them to implement the instruction as using an immediate providing the shift count number of bits.
One of ordinary skill in the art would be motivated to do so as this would not use a register to specify the shift count thus make another register available for other uses in the processor.

Regarding claim 6, Abrash, as modified, discloses the elements of claim 1, as discussed above. Abrash, as modified also discloses:
wherein all but one of the packed data operation mask registers can be used for the predication (Abrash Fig. 9, k3 cannot be used for predication as k0 is being used and the instruction takes only one mask register) and support both the merging masking and the zeroing masking (Abrash Fig. 9, Fig. 10, k1 supports merging and zeroing masking. k3 does not support both as it is a destination register in Fig. 10 and is not used in Fig. 9).

Regarding claim 7, Abrash, as modified, discloses the elements of claim 1, as discussed above. Abrash, as modified also discloses:
the execution unit including shift circuitry to shift the sequence of bits by the shift count number of bits (The combination with Hennessy results in circuitry to perform the operation. Fig. 2.26).

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action. Though no art rejection is currently applied, this may change if the scope of the claims is altered. 

Response to Arguments
On pages 2-3 of the remarks submitted with the response filed June 17, 2022 (“response”), the Applicant argues that claim 1 is allowable because the cited references purportedly do not disclose the newly added language regarding replacement bits having “a same binary value as a most significant bit of the packed data operation mask regardless of whether the most significant bit of the packed data operation mask has a binary value of zero or a binary value of one.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Abrash discloses, e.g., at Table 2, that instructions employing sign extension are well-known. The amended claims read on sign extension, i.e., replicating the MSB (sign bit) to a number of MSB positions. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 3-4 of the response the Applicant argues, regarding the newly added language of claim 8, “For one thing, in Figure 11 of Abrash, the value OxFFFF is not disclosed as being a value selected for a source packed data operation mask. Rather, the OxFFFF in Figure 11 of Abrash is merely a value to which the intermediate mask result of the kortest instruction is compared. Moreover, the value OxFFF is not selected due to the bits explicitly specifying a first source packed data operation mask register. For another thing, there is no disclosure in Abrash (or PowerPC or Hennessy) that "only some of the packed data operation mask registers are capable of providing source packed data operation masks with a value other than OxFFFF." These limitations simply are not disclosed or rendered obvious by Abrash (or PowerPC or Hennessy).”
Though fully considered, the Examiner respectfully disagrees. Regarding the first point, the Examiner maintains that the register that stores the mask is a source register. That is, the mask is read therefrom to be used in the comparison operation, making the register a source register. Moreover, the instruction does specify and select the register. That is, it is evident that the register is not selected at random, but is instead selected based on specification by the instruction. 
The Examiner concedes the point that the references do not disclose, “only some of the packed data operation mask registers are capable of providing source packed data operation masks with a value other than OxFFFF.” However, as noted above, this limitation is not supported. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 4-7 of the response the Applicant presents similar arguments regarding the remaining claims.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183